Exhibit ARMCO & METAWISE (HK) LIMITED AND SUBSIDIARIES MARCH 31, 2 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Contents Page(s) Consolidated Balance Sheets at March 31, 2008 (Unaudited) and December 31, 2007 F-2 Consolidated Statements of Operations and Comprehensive Income (Loss) for the three Month Period Ended March 31, 2008 and 2007(Unaudited) F-3 Consolidated Statement of Stockholder’s Equity (Deficit) (Unaudited) F-4 Consolidated Statements of Cash Flows for the Three Month Period Ended March 31, 2008 and 2007 (Unaudited) F-5 Notes to the Interim Consolidated Financial Statements (Unaudited) F-6 to F-14 Schedule: ScheduleII Valuation and Qualifying Accounts for the interim periods ended March 31, 2008 and 2007 (Unaudited) F-14 ARMCO & METAWISE (HK) LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2008 December 31, 2007 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 145,127 $ 232,286 Pledged deposits 754,845 564,150 Accounts receivable 8,629,059 2,586,529 Inventories 2,985,726 2,434,908 Advances to stockholder 17,004 - Advance on purchases 2,980,996 1,846,113 Prepayments and other current assets 23,698 - Total Current Assets 15,536,455 7,663,986 PROPERTY AND EQUIPMENT, net 130,888 131,596 LAND USE RIGHT, net 2,182,787 2,108,983 Total Assets $ 17,850,130 $ 9,904,565 LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES: Forward foreign currency exchange contracts $ 308,744 $ 308,744 Forward foreign currency exchange swap liabilities 25,009 12,079 Accounts payable 5,999,187 290,740 Advances to stockholder - 921,444 Customer deposits 3,105,117 2,228,720 Taxes payable 1,048,261 8 Accured expenses and other current liabilities 1,361,876 1,058,697 Total Current Liabilities 11,848,194 4,820,432 STOCKHOLDER'S EQUITY: Common stock, $0.1288 par value, 30,000,000 shares authorized, 10,000 shares issued and outstanding 1,288 1,288 Additional paid-in capital 371,738 371,738 Retained earnings 5,372,062 4,634,449 Accumulated other comprehensive income: Foreign currency translation gain 256,848 76,658 Total Stockholder's Equity 6,001,936 5,084,133 Total Liabilities and Stockholder's Equity $ 17,850,130 $ 9,904,565 See accompanying notes to the Consolidated Financial Statements. F-2 ARMCO & METAWISE (HK) LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the Three Month Period Ended March 31, 2008 March 31, 2007 NET REVENUES $ 9,775,337 $ 3,349,681 COST OF GOODS SOLD 8,545,719 3,354,017 GROSS PROFIT (LOSS) 1,229,618 (4,336 ) OPERATING EXPENSES: Selling expenses 10,614 117,126 General and administrative expenses 216,908 60,612 Total operating expenses 227,522 177,738 INCOME (LOSS) FROM OPERATIONS 1,002,096 (182,074 ) OTHER (INCOME) EXPENSE: Loss on forward foreign currency contracts 12,930 - Other (income) expense (7,100 ) 104,985 Total other (income) expense 5,830 104,985 INCOME (LOSS) BEFORE INCOME TAXES 996,266 (287,059 ) INCOME TAXES 258,653 - NET INCOME (LOSS) 737,613 (287,059 ) OTHER COMPREHENSIVE INCOME (LOSS): Foreign currency translation gain (loss) 180,190 (53,791 ) COMPREHENSIVE INCOME (LOSS) $ 917,803 $ (340,850 ) See accompanying notes to the Consolidated Financial Statements. F-3 ARMCO & METAWISE (HK) LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDER'S EQUITY For the Three Month Period Ended March 31, 2008 (UNAUDITED) Accumulated Other Comprehensive Income Common Stock, Foreign $0.1288 Par Value Additional Currency Total Number of Paid-in Retained Translation Stockholder's Shares Amount Capital Earnings Gain Equity Balance, December 31, 2006 10,000 $ 1,288 $ 371,738 $ 702,658 $ 9,632 $ 1,085,316 Comprehensive income Net income 5,391,179 5,391,179 Foreign currency translation gain 67,026 67,026 Total comprehensive income 5,458,205 Dividends (1,459,388 ) (1,459,388 ) Balance, December 31, 2007 10,000 $ 1,288 $ 371,738 $ 4,634,449 $ 76,658 $ 5,084,133 $ - Comprehensive income Net income 737,613 737,613 Foreign currency translation gain 180,190 180,190 Total comprehensive income 917,803 Balance, March 31, 2008 10,000 $ 1,288 $ 371,738 $ 5,372,062 $ 256,848 $ 6,001,936 See accompanying notes to the Consolidated Financial Statements. F-4 ARMCO & METAWISE (HK) LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Month Period Ended March 31, 2008 March 31, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 737,613 $ (287,059 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities Amortization expense 21,214 4,928 Loss from disposal of property and equipment 243 11,860 Changes in operating assets and liabilities: Bank acceptance notes receivable Accounts receivable (6,038,250 ) 604,632 Inventories (452,686 ) (3,439,429 ) Advance on purchases (1,060,482 ) 1,436,100 Prepayments and other current assets (44,584 ) 238,282 Forward foreign exchange contracts swap 12,930 - Accounts payable 5,698,390 1,667,802 Customer deposits 786,574 2,019,300 Taxes payable 1,008,088 (448,630 ) Accrued expenses and other current liabilities 317,283 382,829 NET CASH PROVIDED BY OPERATING ACTIVITIES 986,333 2,190,615 CASH FLOWS FROM INVESTING ACTIVITIES: Payment made towards pledged deposits (167,959 ) (154,250 ) Purchases of property and equipment (4,252 ) (84,849 ) NET CASH USED IN INVESTING ACTIVITIES (172,211 ) (239,099 ) CASH FLOWS FROM FINANCING ACTIVITIES: Amounts received from (paid to) related parties (893,620 ) (271,583 ) NET CASH USED IN FINANCING ACTIVITIES (893,620 ) (271,583 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH (7,661 ) 266 NET CHANGE IN CASH (87,159 ) 1,680,199 Cash at beginning of year 232,286 137,798 Cash at end of year $ 145,127 $ 1,817,997 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Interest paid $ 3,449 $ - Taxes paid $ - $ - See accompanying notes to the Consolidated Financial Statements. F-5 ARMCO & METAWISE (HK) LIMITED AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2 (UNAUDITED) NOTE 1 – ORGANIZATION AND OPERATIONS Armco & Metawise (HK) Limited ( “Armco” or the “Company”) was incorporated on July 13, 2001 under the laws of the Hong Kong Special Administrative Region (“HK SAR”) of the People’s Republic of China (“PRC”).Armco engages in the import, sale and distribution of ferrous and non-ferrous ores and metal. On January 9, 2007, ArmcoformedArmet (LianYunGang) Renewable Resources
